RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3944-14T4



NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

T.C.,

     Defendant-Appellant.
______________________________________________

IN THE MATTER OF A.T.M.,

     Minor.
______________________________________________

              Submitted May 2, 2017 – Decided June 1, 2017

              Before Judges Yannotti, Fasciale and
              Sapp-Peterson.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County,
              Docket No. FN-07-0389-14.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Lora B. Glick, Designated
              Counsel, on the briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Andrea M. Silkowitz,
              Assistant Attorney General, of counsel; Merav
              Lichtenstein, Deputy Attorney General, on the
              brief).

              Joseph E. Krakora, Public Defender, Law
              Guardian, attorney for minor (Olivia Belfatto
              Crisp, Assistant Deputy Public Defender, on
              the brief).

PER CURIAM

     T.C. appeals from an order of the Family Part dated April 29,

2014, which found that she abused or neglected her minor child,

A.T.M. We affirm.

     T.C. is the biological mother of A.T.M., who was born on

August   2,    2013.    On   January   6,   2014,   the   Division   of     Child

Protection     and     Permanency   (Division)      conducted   an   emergency

removal of the child because T.C. had been admitted to a hospital,

and N.M., who was thought to be the child's biological father,

could not be located. A.T.M. was found in the care of J.K., who

was using an open oven and an electric fan to heat the apartment.

     On January 8, 2014, the Division filed a complaint in the

Family Part against T.C. and N.M., seeking care, custody, and

supervision of A.T.M., and applied to the court for temporary

relief. T.C. and N.M. appeared at the initial hearing and T.C.

identified N.M. as the child's father; however, J.K. had informed

the Division that he believed he was the child's father. The court

granted the Division's application. The court determined that the


                                        2                                 A-3944-14T4
child could not remain in a home that lacked heat. The court found

that T.C. did not have appropriate housing, and T.C. had mental

health issues. The court ordered T.C. to show cause why the child

should not remain in the Division's care, custody, and supervision.

Thereafter, the Division amended its complaint and added J.K. as

a defendant.

       On February 24, 2014, the return date of the order to show

cause, the Division presented the court with T.C.'s psychiatric

evaluation, which recommended medication and individual therapy.

The Division had referred T.C. for mental health services, but she

did not attend the services consistently and had been discharged

from   the   program.   The   Division   also   had   scheduled   T.C.   for

parenting skills classes and anger management therapy. The court

ordered that A.T.M. would remain in the Division's care, custody,

and supervision. The court also ordered T.C. to attend mental

health services.

       On April 29, 2014, the court entered an order dismissing the

complaint as to N.M., because paternity tests ruled him out as the

child's biological father. On that date, the court also conducted

a fact-finding hearing in the matter. T.C. did not attend.

       At the hearing, the Division's caseworker testified that she

spoke with T.C. at the hospital after A.T.M. was born. T.C. said

she, N.M., and A.T.M. were going to reside with N.M.'s brother in

                                    3                               A-3944-14T4
his one-bedroom apartment in Irvington. T.C. denied that she used

controlled substances or had any mental health issues or learning

disabilities. She claimed she had recovered from a period of

depression following her mother's death.

     The Division conducted a background check and determined that

T.C. was receiving $741 per month in social security benefits, of

which $250 went towards rent. On August 5, 2013, a Division worker

visited the apartment and determined that T.C. and N.M. could

appropriately care for the child. T.C. agreed to participate in a

psychological evaluation and expressed an interest in receiving

counseling.

     T.C., N.M., and A.T.M. remained in the Irvington apartment

for about one month, when N.M.'s brother locked them out. T.C.

claimed that she gave rent money to N.M., but he never gave the

money to his brother. T.C., N.M., and A.T.M. moved in with one of

N.M.'s other relatives in an apartment in East Orange. In October

2013, a Division worker informed T.C. she could not remain with

the child in that apartment during the winter, because it did not

have functioning heat. The worker also told T.C. she could not use

an electric heating fan to heat the apartment.

     T.C., N.M., and A.T.M. then moved into an apartment with

T.C.'s brother in Newark, but T.C.'s brother told them to leave

because T.C. refused to contribute $200 toward the rent. In early

                                4                          A-3944-14T4
December 2013, T.C., N.M., and A.T.M. moved in with N.M.'s mother;

however, they could not remain there. N.M.'s mother was living in

senior citizen housing, and she was only permitted to have N.M.

and T.C.'s other two children stay there with her.

     T.C., N.M., and A.T.M. relocated to another relative's home

in Newark. The relative told them to leave because they would not

contribute to the rent. Thereafter, N.M. went to live with a

brother in Pennsylvania, and T.C. and A.T.M. moved in with J.K.,

her new boyfriend. It appears that T.C. had been dating J.K. about

three months.

     In December 2013, the Division's worker met with T.C. and

told her that she should contact the welfare department for housing

assistance. T.C. signed a family plan, in which she agreed to take

A.T.M. to a pediatrician, attend scheduled appointments at the

Family Services Bureau (FSB), and explore all housing options. The

worker told T.C. that A.T.M. would be removed from her care if she

became homeless. T.C. did not attend the scheduled appointments

at the FSB.

     On January 5, 2014, T.C. was transported by ambulance to a

hospital, after she complained of chest pains. Persons at the

hospital contacted the Division, and the Division's workers met

with T.C. to inquire about A.T.M. Initially, T.C. said she left

the child with a family friend, specifically, J.K. She claimed the

                                5                           A-3944-14T4
child was at a location on Avon Avenue in Newark. T.C. later said

she, J.K., and A.T.M. had been living at that location.

     The workers were unable to find a residence at the address

T.C. had provided. They contacted the hospital and learned of

another address on Jeliff Avenue in Newark. The workers went to

the house at that address; however, it appeared to be abandoned.

The workers called T.C.'s relatives and other persons, but no one

knew where A.T.M. could be located.

     On January 6, 2014, the Division's workers went to the Jeliff

Avenue address. At first, the workers were unable to gain access,

but thereafter spoke to T.C.'s friend, who said that T.C. had been

living at that address with her new boyfriend. The workers returned

with officers from the Department of Human Services. They were

admitted to the residence, and J.K. met them at the door to the

apartment.

     One of the workers found A.T.M. sitting unstrapped in a car

seat on the sofa. The child was dressed in dirty clothes and

appeared disheveled. The worker noticed that J.K. was using an

open oven and an electric fan to heat the apartment. She explained

to J.K. that it was dangerous to heat the apartment in that manner

due to the risk of carbon monoxide poisoning. The worker also told

J.K. the Division would have to remove the child because she could

not remain in an apartment without functioning heat.

                                 6                          A-3944-14T4
     J.K. told the worker that he, T.C., and the child slept

together in a twin bed, and one of the workers said the child

required a bassinette or crib. J.K. stated he did not know what

happened to A.T.M.'s bassinette. A worker asked J.K. about the

child's food, and J.K. showed her a half-full can of baby formula.

The workers determined that the child had to be removed on an

emergency basis.

     T.C. and the Law Guardian did not offer evidence or present

any witnesses at the hearing. The court placed an oral decision

on the record, finding that T.C. had abused or neglected A.T.M.

The court noted that T.C. had resided in several different homes,

and she and the child eventually moved into an apartment that was

being heated by an open oven and an electric fan, even though the

Division's worker previously told her she could not have the child

in a home without functioning heat during the winter.

     The court noted that while T.C. was in the hospital, she had

initially been evasive about the child's location, because she

knew the Division would not find the residence to be acceptable

for a child. The court also stated that T.C.'s decision to leave

A.T.M. with J.K. was troubling, because he was a person she had

only recently met. The court found that A.T.M. could have been

left with other relatives or friends, but T.C. decided to leave

the child with J.K. in an unsuitable residence.

                                7                          A-3944-14T4
     The   court   concluded   that   considering   the   totality    of

circumstances, T.C. had abused or neglected A.T.M. by placing the

child at substantial risk of harm. The court cited the use of an

open oven as a source of heat; sleeping with the child and J.K.

on a twin bed; dressing the child in unclean clothes; leaving the

child with J.K.; failing to secure suitable housing; moving in

with various relatives and friends until she was told to leave

because she did not contribute toward the rent; and failing to

maintain her welfare and social security benefits.

     The court entered an order dated April 29, 2014, which stated

that T.C. abused or neglected A.T.M. On January 5, 2015, the court

approved the Division's permanency plan, which called for the

termination of T.C.'s parental rights and the child's adoption.

The court entered an order on January 14, 2015, which dismissed

the complaint as to J.K. because paternity tests showed he was not

the child's biological father.        On March 16, 2015, the court

dismissed this action, after the Division filed its guardianship

complaint. This appeal followed.

     On appeal, T.C. argues that the trial court erred because it

based its findings of abuse or neglect entirely upon her poverty.

She contends that a parent or caretaker's poverty cannot support

a finding of abuse or neglect, and the court erred by relying upon

what she says were mischaracterizations of the record by the

                                  8                            A-3944-14T4
Division's attorney. She also argues that the court erred by

failing to convert the matter to a Title 30 action because this

case did not involve abuse or neglect.

     The scope of our review in an appeal from an order entered

by the Family Part in an abuse or neglect matter is limited. N.J.

Div. of Youth & Family Servs. v. R.D., 207 N.J. 88, 112 (2011).

We must uphold "factual findings undergirding the trial court's

decision if they are supported by 'adequate, substantial and

credible evidence' on the record." N.J. Div. of Youth & Family

Servs.   v.   M.M.,   189   N.J.   261,   279   (2007)   (quoting    In    re

Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)).

     An "abused or neglected child," is defined by N.J.S.A. 9:6-

8.21(c)(4), as a child who is less than eighteen years of age and

          whose physical, mental, or emotional condition
          has been impaired or is in imminent danger
          of becoming impaired as the result of the
          failure of his parent or guardian . . . to
          exercise a minimum degree of care (a) in
          supplying the child with adequate food,
          clothing, shelter, education, medical or
          surgical care though financially able to do
          so or though offered financial or other
          reasonable means to do so, or (b) in providing
          the   child   with   proper   supervision   or
          guardianship, by unreasonably inflicting or
          allowing to be inflicted harm, or substantial
          risk thereof[;] . . .     or by any other acts
          of a similarly serious nature requiring the
          aid of the court[.]




                                     9                              A-3944-14T4
       "'Whether a parent or guardian has failed to exercise a

minimum degree of care' in protecting a child is determined on a

case-by-case basis and 'analyzed in light of the dangers and risks

associated with the situation.'" N.J. Div. of Youth & Family Servs.

v. N.S., 412 N.J. Super. 593, 614 (App. Div. 2010) (quoting G.S.

v. Dep't of Human Servs., 157 N.J. 161, 181-82 (1999)). "'[M]inimum

degree of care' refers to conduct that is grossly or wantonly

negligent, but not necessarily intentional." G.S., supra, 157 N.J.

at 178.

       This standard "implies that a person has acted with reckless

disregard for the safety of others." N.J. Div. of Youth & Family

Servs. v. S.I., 437 N.J. Super. 142, 153 (App. Div. 2014) (quoting

G.S., supra, 157 N.J. at 179). Moreover, a parent may be found to

have   abused   or   neglected   a   child   when   the   parent   creates   a

substantial risk of harm, since a court "need not wait until a

child is actually irreparably impaired by parental inattention or

neglect." In the Matter of the Guardianship of D.M.H., 161 N.J.

365, 383 (1999).

       Here, there is sufficient credible evidence to support the

trial court's finding that T.C. abused or neglected A.T.M. by

failing to provide the child with the minimum degree of care. As

the    record   shows,   A.T.M.'s     physical,     mental,   or   emotional

condition was in imminent danger of becoming impaired because T.C.

                                     10                              A-3944-14T4
did not provide the child with a safe and stable home. At the time

of the child's removal, T.C. was living with the child in an

apartment that was being heated with an open oven and an electric

fan. T.C. had previously been told the child could not be kept in

an   apartment   without      functioning      heat   in   the   winter     months.

Moreover, A.T.M. did not have adequate sleeping arrangements,

lacked clean clothing, and appeared to lack sufficient food.

      T.C. argues that the court's finding that she abused or

neglected A.T.M. should be reversed because she was not financially

capable of providing the child with a safe and stable home. She

contends that the court erred by finding that she abused or

neglected the child due to poor choices. She contends her temporary

housing     arrangements      were    driven    solely      by   poverty.       These

arguments are without merit.

      The   record    shows    that   at    various   times,      T.C.    had   been

receiving    food    stamps,   welfare      payments,      and   social   security

benefits. At times, T.C. was forced to leave homes where she was

staying because she failed to contribute to the rent even though

she was then receiving social security benefits. The record also

shows that the Division instructed T.C. to explore all options for

housing assistance, and she signed a family agreement, in which

she committed to doing so. T.C. did not take the necessary steps



                                       11                                   A-3944-14T4
to obtain such assistance. Eventually, T.C. elected to move in

with J.K., in a residence that was clearly unsafe.

     In support of her appeal, T.C. relies upon New Jersey Division

of Child Protection and Permanency v. L.W., 435 N.J. Super. 189

(App. Div. 2014). In that case, the trial court found that the

parent neglected her two young children by failing to provide them

with housing. Id. at 191. The parent moved with her fiancé to

Georgia, after a fire destroyed her New Jersey housing. Id. at

193. The family returned to New Jersey after a death in the

fiancé's family, but did not have funds to return to Georgia.

Ibid.

     They lived for a while with a relative, and moved to a

shelter, but were forced to leave. Ibid.      The parent did not

qualify for welfare benefits, and was not eligible for housing

assistance. Ibid. Eventually, the parent brought her children to

the Division's office, so they would not become homeless. Ibid.

The trial court determined that the parent's lack of housing was

due to "unbelievably poor planning." Ibid.

     We reversed the trial court's finding of neglect. Id. at 197.

We noted that "poverty alone is not a basis for a finding of abuse

or neglect." Id. at 195 (citation omitted). We observed that the

parent's "poor planning" was "in part a side-effect of poverty."

Id. at 196. We concluded that the evidence did not support the

                               12                           A-3944-14T4
trial   court's        decision    because     the   parent    sought      housing

assistance and employment "to no avail." Ibid. We noted that the

parent's      fiancé    could     not    provide   housing,   and    the    parent

ultimately did "the responsible thing" by seeking assistance from

the Division. Ibid.

      We are convinced that T.C.'s reliance upon L.W. is misplaced.

The record does not support T.C.'s contention that the trial

court's finding that she abused or neglected A.T.M. was based on

poverty alone. Rather, in this case, the court found that, although

T.C. had the ability and resources to secure appropriate housing,

she elected instead to reside in an apartment that was being heated

in the winter months by an open oven and an electric fan. The

record supports the trial court's finding that, by doing so, T.C.

placed the child at substantial risk of harm.

      T.C. also argues that the court's decision lacked details and

was confusing. She asserts that the decision does not accurately

reflect the Division's testimony and evidence. She contends that,

in   making    its     decision,   the    court    relied   upon   "inflammatory

misstatements of the evidence" by the Division's attorney. These

arguments are without sufficient merit to warrant discussion. R.

2:11-3(e)(1)(E). As stated previously, the court's decision is

supported by sufficient credible evidence in the record.



                                          13                               A-3944-14T4
     T.C. further argues that the trial court should have converted

this case to an action under Title 30, because there was no

evidence that she abused or neglected the child. N.J.S.A. 30:4C-

12 permits the Division to seek care, custody, and supervision of

a child without a finding of abuse or neglect, if the court

determines   that   such   an   order    would   be   in   the   child's   best

interests.

     In this matter, the Division's complaint sought relief under

both N.J.S.A. 9:6-8.21 and N.J.S.A. 30:4C-12. After completing its

investigation, the Division sought a finding of abuse or neglect.

The trial court properly found that, in light of the evidence

presented, the Division had established by a preponderance of the

evidence that T.C. had abused or neglected the child. Under the

circumstances, the court did not err by refusing to convert the

matter to an action under Title 30.

     Affirmed.




                                    14                                A-3944-14T4